NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1146-20

VINETA LIVINGSTONE,

          Plaintiff-Appellant,

v.

REUBEN DANIEL,

     Defendant-Respondent.
__________________________

                   Submitted December 15, 2021 – Decided January 4, 2022

                   Before Judges Hoffman and Whipple.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Middlesex County,
                   Docket No. FM-12-2478-07.

                   Hegge & Confusione, LLC, attorneys for appellant
                   (Michael Confusione, of counsel and on the brief).

                   Jordan B. Rickards, attorney for respondent.

PER CURIAM

          Plaintiff Vineta Livingstone appeals from the Family Part's December 4,

2020 order granting defendant Reuben Daniel's motion to modify his child
support obligation, erase arrears, and modify the parenting schedule. Plaintiff

likewise appeals the award of attorney's fees to defendant. We reverse and

remand in part, and affirm in part, for the reasons set forth in this opinion.

                                             I.

      We ascertain the following facts from the record. Married in 1990, the

parties divorced in 2008. Two children were born of the marriage, one born in

2002 (the older son), and one born in 2006 (the younger son). The parties' final

judgment of divorce (FJD) incorporated their Divorce Settlement Agreement

(DSA), which designated plaintiff as the parent of primary residence and

required defendant to plaintiff $350 per week in child support. By January 2020,

defendant's child support obligation had increased to $442 per week for both

children.

      In July 2018, the parties agreed to a consent order, providing that they

would revisit the issue of child support and the contribution percentage towards

the children's expenses once the older son started college. The parties also

agreed to attend at least one mediation session to address all college, child

support and support-related issues.

      In 2020, defendant relocated from Middlesex County to Philadelphia,

after he lost his job with Deloitte and secured employment with Vanguard. On


                                                                                 A-1146-20
                                         2
January 5, 2020, the older son moved into defendant's home. At that time,

plaintiff sent the older son the following text, "Your arrogance is not something

I'm going to put up with. [] [S]ince you left the house I'm assuming you are

gone forever. DON[']T STEP foot into my house again."

      On June 30, 2020, defendant filed a motion to enforce litigant's rights,

alleging that plaintiff "refus[ed] to cooperate with mediation." In the same

motion, defendant requested the court grant him residential custody of the older

son and that the court compel the parties to attend mediation to address college

expenses and child support. In the event mediation should fail, the motion

requested the court to determine college support in proportion to the parties'

income.    The motion further requested the court to modify child support

retroactive to January 5, 2020. Defendant stated that he continued to pay child

support for both children, even though the older son had been living with him

since January 5, 2020. Defendant asserted that, because he and plaintiff earn

identical salaries, his child support obligation to her should have been offset by

an equal and opposite child support obligation from plaintiff.          Defendant

requested that the court erase the child support arrears and credit him $4,575.04 ,

the amount he paid since January 2020. Defendant further claimed that plaintiff




                                                                              A-1146-20
                                        3
refused to cooperate with mediation and failed to exchange financial

information.

      Defendant also asked the court to modify his parenting time with the

younger son due to defendant's relocation to Philadelphia for his new job.

Defendant proposed that he would pick up the younger son on Friday evenings

around 6 p.m., either from plaintiff's home or the younger son's school, and that

plaintiff would pick up the younger son from defendant's house in Philadelphia

on Sunday evenings at 6 p.m.

      On July 23, 2020, the court entered an order holding plaintiff in violation

of litigant's rights for refusing to cooperate with mediation, granting defendant

physical custody of the older son and compelling plaintiff to submit a CIS. The

court also granted, in part, defendant's request to attend mediation to address

college expenses and child support. The court directed plaintiff to turn over the

older son's personal items, including his drum set. The court denied, without

prejudice, defendant's request for sole legal and residential custody of the

parties' oldest son, noting defendants' failure to provide the parties' FJD and

DSA as part of his application.

      The court awarded attorney's fees to defendant, finding plaintiff in

contempt of the parties' July 2, 2018 consent order and that her actions


                                                                            A-1146-20
                                       4
constituted bad faith. As a result, the court directed her to pay defendant counsel

fees in the amount of $1,095 within fourteen days. In August 2020, the parties

attended two days of mediation. Although it appears that the parties resolved

some of their issues at mediation, plaintiff refused to execute a memorandum of

understanding (MOU) regarding these issues.             After mediation proved

unsuccessful, defendant filed a "motion to enforce litigant's rights, and modify

child support and custody." Regarding support issues, the motion sought t o

"eras[e] all arrears owed by the defendant[,] credit[] the defendant with an

overpayment of $4575.04[,] [and] establish[] child support for the [the younger

son] at $221 per week."

      On November 30, 2020, the court held a hearing on defendant's motion to

modify the parties' parenting schedule and defendant's child support obligation;

in addition, the hearing addressed defendant's request to vacate his arrears and

his request for attorney's fees. Both parties were present. As to defendant's

proposed parenting schedule for their younger son, plaintiff claimed that she

cannot drive "400 miles" every alternate weekend between her home in

Middlesex County and Philadelphia. Nevertheless, the parties ultimately agreed

that the parenting schedule would consist of alternating Fridays through




                                                                              A-1146-20
                                        5
Sundays, with plaintiff responsible for the Friday transportation and defendant

responsible for the Sunday transportation.

      As to the issue of child support modification, the motion judge noted that,

from January through September 2020, defendant should have paid

approximately $16,000 in child support, but he only paid $4,575.04, which left

him owing approximately $11,500 in arrears. The judge stated that defendant's

counsel

            raised the question of when the effective date should be
            for purposes of setting the plaintiff's child support
            obligation. Let me say that differently. The parties will
            each have a child support obligation to the other;
            defendant to the plaintiff for [the younger son], plaintiff
            to the defendant for [the older son]. I'm saying that the
            plaintiff's going to have an obligation to the defendant
            only just based on incomes and the fact that the
            defendant has overnights. That's why the Court is
            referring to the plaintiff's obligation to the defendant.

            [Defendant's counsel] has requested that it be
            retroactive insofar as there was essentially a prior
            motion requesting such relief, number one, and, number
            two, I want to make sure I choose my words to
            accurately describe the situation.

            The [c]ourt is mindful of the anti-retroactive
            modification of [the] child support statute. To be clear,
            the [c]ourt distinguishes that here. The [c]ourt's not
            modifying it retroactively. The [c]ourt is terminating it
            retroactively. Meaning by that, child support was being
            paid by the defendant to the plaintiff based on her
            having both children. And [the older son] has been

                                                                            A-1146-20
                                        6
            residing with the defendant since January 5 of 2020. He
            had been paying the plaintiff $440 – or under an
            obligation to pay the plaintiff $442 a week for both
            children.

            Here's what the [c]ourt is going to do to simplify,
            streamline and to avoid the parties having an
            accounting nightmare. As it relates to her prospective
            obligation, the – again, the defendant was willing to
            waive that obligation. The plaintiff indicated nope. She
            wants it calculated and she wants her obligation to be
            set, which is I'd say her right. Her right, and technically
            the right of the children. So be it, and the [c]ourt is
            going to provide for that.

            And that child support obligation is going to be
            effective September 23 of 2020, which is the date that
            the defendant filed his notice of motion. The Court is
            – obviously has the authority to do that based on court
            rule.

            And as I went through that analysis of the plaintiff's
            insistence that her actual child support obligation be
            set, from a practical standpoint, as I indicated
            essentially at the beginning of today's proceedings,
            these parties earn base incomes – their incomes are
            nearly in equipoise.       Plaintiff earns somewhat
            disproportionate bonus income, but their incomes are in
            equipoise.

      The judge explained that if child support was set back to January 2020

when the older son started residing with defendant, there would have been a "de

minimis" child support obligation owed by plaintiff to defendant, which would

have basically been offset. The judge ruled that arrears accrued from January


                                                                          A-1146-20
                                        7
2020, when the older son started living with defendant, to September 2020, when

he filed the motion, should not have accrued and that defendant's child support

obligation should "be marked as paid in full." However, the judge denied

defendant's request for the $4,575.04 that he overpaid in arrears because

amounts already paid are presumed to have gone to the children's benefit.

      Regarding the issue of attorney's fees, defendant's counsel stated that he

tried to be reasonable and avoid another court hearing, but that plaintiff did not

cooperate in mediation and refused to comply with court orders. Moreover, as

to the alleged costs that plaintiff claimed she paid for the children's medical

insurance, when prompted by the court to show proof of these expenses, plaintiff

responded "yes," indicating that she had provided documentation. When asked

by the court to point to documentation that she paid for the expenses, she was

unable to do so, and stated that it was in her reply-certification.

      The judge directed defendant's counsel to provide, by the end of the day,

the incremental cost of medical insurance for the children. The court stated that

if plaintiff provided proof that she has no cost for her own medical insurance,

and that the amount she pays to her employer is entirely for the children, that

she would receive credit for the incremental cost. Absent such proof, the judge

ruled that plaintiff would not be entitled to a credit in the guidelines.


                                                                             A-1146-20
                                         8
     The judge addressed the issues raised in defendant's motion and placed

his decision on the record on December 3, 2020. With respect to the child

support amounts, he explained:

           . . . [W]hile the parties have submitted case information
           statements, neither party has specifically delineated the
           needs of the parties' children above those that would be
           satisfied by the child support guidelines. As such, the
           Court is completely unable to assess or determine if the
           needs of the children warrant supplemental child
           support from either party based upon the considerations
           under N.J.S.A. 2A:34-23[.]
                   ....

           As such, the [c]ourt declines to award supplemental
           child support above the guidelines at this time. And
           again, so the record is clear, the [c]ourt's not defining
           the relevant case law and the child support guidelines,
           but rather neither party has defined in any way the
           needs of the children, much less the needs of the
           children that are not already satisfied based on strict
           application of the child support guidelines.

                 ....

           Plaintiff's child support obligation to the defendant for
           [the older son], who lives with the defendant, would be
           $305 per week. Defendant's obligation to plaintiff for
           [the younger son], who lives with the plaintiff, would
           be $244 per week. The net differential is $61 per week,
           which is the amount the [plaintiff] would be required to
           pay the defendant.

     The judge also addressed the issue of medical insurance:



                                                                       A-1146-20
                                       9
           With respect to medical insurance, obviously, that is a
           potential credit to be afforded to the parties of the child
           support guidelines. The plaintiff represented that she
           has no cost for her own medical insurance and that the
           amount she pays to her employer is entirely for the
           children. She provided no proof, however, in support
           of that contention, even though she and the defendant
           were afforded the opportunity to provide . . . medical
           insurance proofs for when he was calculating child
           support and running child support guidelines
           worksheets. Defendant has provided proof of the
           incremental cost of $15 per week for the increased
           medical insurance cost for him to add on a dependent;
           here, the child.

     Regarding the issue of attorney's fees, the court applied the factors set

forth in Williams v. Williams, 59 N.J. 229 (1971) and N.J.S.A. 2A:34-23. The

court considered the factors, including plaintiff's non-cooperative stance

throughout the November 30th hearing, and stated:

           As noted by the [c]ourt on November 30th, the [c]ourt
           got the sense that the defendant wanted to resolve all
           issues in dispute and was even willing to make
           significant concessions in order to do so. On the flip
           side, the [c]ourt got the sense that whatever position the
           defendant took on any issue, the plaintiff took the
           opposite position.

                 ....

           At various times during the hearing on November 30th,
           plaintiff made claims that were completely inaccurate
           or unsubstantiated, or both. The [c]ourt also notes that
           the plaintiff . . . had been required to satisfy a counsel
           fee of $1,095[.00] to the defendant in the July 23, 2020

                                                                         A-1146-20
                                      10
                order. She failed to do so. The October 16, 2020 order
                directed her to then satisfy that obligation prior to the
                November 30, 2020 court date. She still failed to do so,
                or, put another way, she failed to do so in defiance of
                the two orders.

Thus, the court awarded defendant counsel fees in the amount of $2,000 due to

plaintiff's "rigidity and bad faith positions taken with respect to the issues before

the [c]ourt."

      On December 4, 2020, the court entered an order, which: (1) granted, in

part, and denied, in part, defendant's request to modify the parties' child support

and college cost obligations; (2) granted defendant's request that both parties are

to mutually support the children's education and equally share the cost of college

expenses; (3) ordered plaintiff to pay $61.00 per week in child support through

the probation department; (4) granted defendant's request to erase any arrears

owed to plaintiff; (5) held plaintiff in violation of litigant’s rights for failing to

return the older son's drum set as ordered by the court’s July 23, 2020 order; (6)

granted defendant's request to modify the parenting time schedule with the

younger son by providing him parenting time on alternating weekends; (7)

granted defendant's request to increase his summer parenting time with the

younger son by increasing the parenting time from three to four weeks; and (7)




                                                                                 A-1146-20
                                          11
ordered plaintiff to pay defendant's attorney's fees in the amount of $2,000 by

January 4, 2020.

      On appeal, plaintiff raises the following argument:

            POINT I

            THE FAMILY JUDGE ERRED IN GRANTING
            DEFENDANT'S   MOTION   TO    INCREASE
            PARENTING TIME FOR DEFENDANT, ERASE
            SUPPORT ARREARS, AWARD COUNSEL FEES,
            AND AWARD OTHER FINANCIAL REDRESS FOR
            DEFENDANT, WITHOUT HOLDING A PLENARY
            HEARING ON THE FACTUAL ISSUES RAISED
            BELOW.




                                   II.

      Our review of the Family Part's determination regarding child support is

limited. Avelino–Catabran v. Catabran, 445 N.J. Super. 574, 587 (App. Div.

2016). "Because of the family courts' special jurisdiction and expertise in family

matters,   appellate   courts   should    accord   deference   to   family   court

factfinding." Cesare v. Cesare, 154 N.J. 394, 413 (1998). We shall not "disturb

the factual findings and legal conclusions of the [motion] judge unless [we are]

convinced that they are so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests


                                                                             A-1146-20
                                         12
of justice."    Catabran, 445 N.J. Super. at 587 (alteration in original)

(quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 484

(1974)). While deference is accorded to the trial court as to factfinding, its

"legal conclusions, and the application of those conclusions to the facts, are

subject to our plenary review." Reese v. Weis, 430 N.J. Super. 552, 568 (App.

Div. 2013) (citing Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140

N.J. 366, 378 (1995)).

      "When reviewing decisions granting or denying applications to modify

child support, we examine whether, given the facts, the trial judge abused his or

her discretion." Jacoby v. Jacoby, 427 N.J. Super. 109, 116 (App. Div. 2012)

(citing Larbig v. Larbig, 384 N.J. Super. 17, 21 (App. Div. 2006)). "If consistent

with the law, [the trial court's decision] will not be disturbed unless it is

manifestly unreasonable, arbitrary, or clearly contrary to reason or to other

evidence,         or        the         result        of         whim            or

caprice." Jacoby, 427 N.J. Super. at 116 (quoting Foust v. Glaser, 340 N.J.

Super. 312, 315-16 (App. Div. 2001)).

      In addition, we review the Family Part's decision granting or denying a

plenary hearing under an abuse of discretion standard. As a threshold matter,

the movant must present prima facie proof that a plenary hearing is needed.


                                                                             A-1146-20
                                       13
Hand v. Hand, 391 N.J. Super. 102, 106 (App. Div. 2007). A plenary hearing is

required "'only where the affidavits show that there is a genuine issue as to a

material fact . . . " Jacoby, 427 N.J. Super. at 123 (quoting Shaw v. Shaw, 138

N.J. Super. 436, 440 (App. Div. 1976)).              Furthermore, attorney fee

determinations by trial courts "will be disturbed only on the rarest of occasions,

and then only because of a clear abuse of discretion." Packard-Bamberger &

Co. v. Collier, 167 N.J. 427, 444 (2001) (quoting Rendine v. Pantzer, 141 N.J.

292, 317 (1995)).




                                            A.

      Plaintiff first contends that the motion judge erred in modifying

defendant's child support obligation and terminating his arrears because New

Jersey law precludes retroactive modification of child support payments.

N.J.S.A. 2A:17-56.23a. We agree.

      The anti-retroactive modification statute provides "[n]o payment or

installment of an order for child support . . . shall be retroactively modified by

the court except with respect to the period during which there is a pending

application for modification." Ibid. Thus, we are prohibited from retroactively


                                                                             A-1146-20
                                       14
reducing or terminating child support amounts pursuant to the anti-retroactive

modification statute. See Mahoney v. Pennell, 285 N.J. Super. 638, 642 (App.

Div. 1995).

      From January 2020 through September 2020, defendant's child support

obligation to plaintiff totaled approximately $16,000. Defendant paid roughly

$4,500, and therefore owed arrears of $11,500. However, in January 2020, the

older son moved in with defendant, and the court subsequently granted

temporary sole physical custody to defendant. This change in custody resulted

in defendant's failure to continue paying plaintiff child support and his attempt

to modify his child support obligations.         Nevertheless, the anti-retroactive

modification statute is clear. Therefore, we find the motion judge erred in

granting defendant's motion for modification of his child support obligation

retroactive to January 5, 2020. We thus reverse the retroactive modification and

remand for the judge to make the effective date of the modification September

23, 2020, the date defendant filed his motion.

                                            B.

      Plaintiff next contends that the motion judge failed to hold a plenary

hearing to assess the welfare of the children based on a change in parenting time.




                                                                              A-1146-20
                                       15
Plaintiff likewise argues that a plenary hearing is needed to address other

financial issues between the parties. These arguments lack merit.

      To start, plaintiff did not seek a plenary hearing at the trial level. "It is a

well-settled principle that our appellate courts will decline to consider questions

or issues not properly presented to the trial court when an opportunity for such

a presentation is available . . . ." Nieder v. Royal Indem. Ins. Co., 62 N.J. 229,

234 (1973). Notwithstanding, in light of the court's parens patriae responsibility

to look to the children's best interests, we will consider plaintiff's contention that

the trial court abused its discretion in failing to conduct a plenary hearing. See

Hand, 391 N.J. Super. at 103.

      As noted, the movant must make a prima facie showing that a plenary

hearing is needed.     Hand, 391 N.J. Super. at 106.          A plenary hearing is

required "'only where the affidavits show that there is a genuine issue as to a

material fact, and that the trial judge determines that a plenary hearing would be

helpful in deciding such factual issues . . . .'" Jacoby, 427 N.J. Super. at 123

(quoting Shaw v. Shaw, 138 N.J. Super. 436, 440 (App. Div. 1976)).

      "In custody cases, it is well settled that the court's primary consideration

is the best interests of the children."          Hand, 391 N.J. Super. at 105

(citing Kinsella v. Kinsella, 150 N.J. 276, 317 (1997)).            In making this


                                                                                A-1146-20
                                         16
determination, the judge "must focus on the 'safety, happiness, physical, mental

and moral welfare' of the children." Ibid. (quoting Fantony v. Fantony, 21 N.J.

525, 536 (1956)). "In issues of custody and visitation, '[t]he question is always

what is in the best interests of the children, no matter what the parties have

agreed to.'" Ibid. (alteration in original) (quoting P.T. v. M.S., 325 N.J. Super.

193, 215 (App. Div. 1999)).

      "Modification of an existing child custody order is a 'two-step

process.'" Costa v. Costa, 440 N.J. Super. 1, 4 (App. Div. 2015) (quoting R.K.

v. F.K., 437 N.J. Super. 58, 62 (App. Div. 2014)). "[A] motion for a change in

custody . . . will be governed initially by a changed circumstances inquiry and

ultimately by a simple best interests analysis." R.K., 437 N.J. at 62 (second

alteration in original) (quoting Baures v. Lewis, 167 N.J. 91, 116

(2001), overruled on other grounds, Bisbing v. Bisbing, 230 N.J. 309 (2017)).

      "First, a party must show 'a change of circumstances warranting

modification' of the custodial arrangements." Costa, 440 N.J. Super. at

4 (quoting R.K., 437 N.J. Super. at 63). If the party makes that showing, the

party is "entitled to a plenary hearing as to disputed material facts regarding the

child's best interests, and whether those best interests are served by modification

of the existing custody order." Ibid. (quoting R.K., 437 N.J. Super. at 62-63).


                                                                              A-1146-20
                                       17
      Here, plaintiff failed to make the prima facie case necessary for a plenary

hearing, as there are no disputed material facts regarding custody or the

parenting time schedule. Both parties agreed that the older son would live with

defendant full time, and both parties agreed that the parenting schedule for the

younger son would consist of alternating Fridays through Sunday. At first,

plaintiff objected to having to drive "400 miles" on Sunday nights from

Middlesex County to Philadelphia and back. 1 However, the parties ultimately

were able to come to an agree on the transportation issue for defendant's bi-

weekly weekend parenting time. In addition, we note the record provides no

indication that the custody or the parenting time schedule ordered by the motion

judge is contrary to either child's best interests.

      Regarding the issue of medical insurance, there likewise exists no

disputed issues of material fact to warrant a plenary hearing. Plaintiff was given

the opportunity to provide proof that the cost of medical insurance for her was

free so that she could receive a credit for the incremental cost relating to the

children. The motion judge explained,

             [t]he plaintiff represented that she has no cost for her
             own medical insurance and that the amount she pays to
             her employer is entirely for the children. She provided

1
  Of note, the distance is nowhere near 400 miles; rather, the round-trip distance
between Middlesex County and Philadelphia is roughly 150 miles.
                                                                             A-1146-20
                                         18
               no proof, however, in support of that contention, even
               though she and the defendant were afforded the
               opportunity to provide [defendant's counsel] with
               medical insurance proofs for when he was calculating
               child support and running child support guidelines
               worksheets.

      Finally, with respect to the amount of child support, a plenary hearing is

likewise not required, as there are no disputed issues of material fact. The

motion judge reasonably concluded that plaintiff's attempt to challenge

defendant's CIS lacked merit and raised no genuine issue of material fact. The

motion judge did not abuse his discretion in declining to hold a plenary hearing.

      Plaintiff also contends that the motion judge abused his discretion in

awarding counsel fees to defendant. Again, we disagree.

      Under New Jersey law, attorney fee determinations should be disturbed

"only on the rarest of occasions, and then only because of a clear abuse of

discretion." Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 444 (2001)

(quoting Rendine v. Pantzer, 141 N.J. 292, 317 (1995)). Williams v. Williams,

59 N.J. 229 (1971), and N.J.S.A. 2A:34-23 set forth the factors to be applied in

awarding counsel fees in matrimonial actions. The motion judge considered all

relevant factors, including "the wife's need, the husband's financial ability to pay

and the wife's good faith in instituting or defending the action." Williams, 59

N.J. at 233.

                                                                              A-1146-20
                                        19
      Addressing the issue of attorney's fees, the court applied the factors set

forth in Williams and N.J.S.A. 2A-34-23. The court considered the factors,

including plaintiff's non-cooperative stance throughout the November 30th

hearing, and stated:

            As noted by the Court on November 30th, the Court got
            the sense that the defendant wanted to resolve all issues
            in dispute and was even willing to make significant
            concessions in order to do so. On the flip side, the
            Court got the sense that whatever position the
            defendant took on any issue, the plaintiff took the
            opposite position.

                  ....

            At various times during the hearing on November 30th,
            plaintiff made claims that were completely inaccurate
            or unsubstantiated, or both. The Court also notes that
            the plaintiff has -- had been required to satisfy a counsel
            fee of $1,095[.00] to the defendant in the July 23, 2020
            order. She failed to do so. The October 16, 2020 order
            directed her to then satisfy that obligation prior to the
            November 30, 2020 court date. She still failed to do so,
            or, put another way, she failed to do so in defiance of
            the two orders.

                  ....

            Defendant [has] paid counsel over $15,000 in
            connection with various post-judgment matters. . . .
            The defendant was largely successful in the current
            motion. Plaintiff's opposition to the relief sought by the
            defendant was largely rambling in nature, and
            unintelligible, which in large part is what necessitated


                                                                           A-1146-20
                                       20
             the November 30, 2020 hearing, which in turn caused
             the defendant to incur even more counsel fees.

                   ... .

             Additionally, there were fees incurred in the motion by
             the defendant because the plaintiff failed to turn over
             drums which had been required by a prior court
             order. . . .

             [A]ny other factor bearing on the fairness of the award.
             The Court finds, based on the record before it, that a
             substantial portion of the fees incurred by the defendant
             could have been avoided had the plaintiff taken more
             reasonable positions. It appears to the Court that, on
             many issues, she takes positions contrary to what the
             defendant seeks for no apparent reason.

      Thus, the court awarded defendant counsel fees in the amount of $2,000

due to plaintiff's "rigidity and bad faith positions taken with respect to the issues

before the Court." We discern no abuse of discretion.

      Because we find that the motion judge erred in granting retroactive

modification of defendant's child support obligation, contrary to the anti-

retroactive modification statute, we reverse the retroactive modification of child

support and erasure of arrears. We remand for the entry of an order vacating the

retroactive modification of child support and erasure of arrears. In all other

respects, we affirm.




                                                                                A-1146-20
                                        21
      Affirmed, in part, and reversed and remanded, in part. We do not retain

jurisdiction.




                                                                        A-1146-20
                                    22